ACCEPTED
                                                                                      01-14-00239-cv
                                                                            FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                1/29/2015 9:45:52 AM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                              No. 01-14-00239-CV

                         IN THE COURT OF APPEALS                     FILED IN
                             1ST DISTRICT COURT               1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                              HOUSTON, TEXAS
                                                              1/29/2015 9:45:52 AM
                                                              CHRISTOPHER A. PRINE
                                                                      Clerk
            CHI VAN NGUYEN d/b/a FIRST SIGN PRODUCTION
                             Appellant

                                       V.

                  ANNIE BUI d/b/a HYLAI TAILOR
                             Appellee
__________________________________________________________________

                             NOTICE
__________________________________________________________________


Appellee, Annie Bui d/b/a Hylai Tailor, files this her notice that Michael P.
Fleming & Associates, P.C. is not associated and does not represent Appellee in
this matter. To the extent that Michael P. Fleming and Associates is listed in any
of the trial court pleadings, this was inadvertent and filed mistakenly.

      Likewise, Appellee could not afford the legal fees associated with
responding to Appellant's appeal and chose to stand on the record and evidence
that was presented to the trial court relating to liability and damages.



                                             Respectfully Submitted:                                      




                                             Scott Nguyen
                                             State Bar No. 24063309
                                             9801 Westheimer Rd., Suite 302
                                             Houston, Texas 77042
                                             Telephone: (832) 971-8767
                                             Telecopier: (281) 605-4373

                                             ATTORNEY FOR PLAINTIFF,
                                             ANNIE BUI D/B/A HYLAI
                                             TAILOR




                        CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the above and foregoing was
served in accordance with the Texas Rules of Civil Procedure on all counsel of
record by placing same in the United States mail, certified mail, return receipt
requested, by hand delivery or by telecopier on January 29, 2015.




                                            ______________________________

                                                  SCOTT NGUYEN